Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of sensors".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the two sensor lines".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 depends from claim 1.  Claim 1 recites “sensors”.  After this, claim 2 recites “the sensor”.  It is unclear which of the previously recited sensors in claim 1 is referred to by the later recited “the sensor” in claim 2.
Claim 6 depends from claim 1.  Claim 1 recites “sensors”.  After this, claim 6 recites “the sensor in the downstream region”.  It is unclear which of the previously recited sensors in claim 1 is referred to by the later recited “the sensor in the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3 and 5-7, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Publication No. 2015-131703 (hereinafter “JP’703”) (cited in the 8/7/20 IDS).  A machine translation of JP’703 is included with this Office action.
Regarding claim 1, Figs. 1-2 and 17(a) show a medium feeding device (Fig. 1) comprising: 
a feeding section (including 6 and 7) for feeding a medium (F); and 
sensors (S1L-S3L and S1R-S3R) for detecting the medium (F), wherein the feeding section (including 6 and 7) includes a feed roller (6) and a separation roller (7), the sensors (S1L-S3L and S1R-S3R) form a sensor line in which the plurality of sensors (S1L-S3L and S1R-S3R) is aligned in a feeding direction (up in Fig. 17(a)) of the 
Regarding claim 2, Figs. 1-2 and 17(a) show a set guide (including 1 and 51) for supporting the medium (F) to be set, wherein the sensor lines (Fig. 17(a)) are so configured as to extend, in the feeding direction (up in Fig. 17(a)), from a set region (near S1L and S1R) upstream of the upstream region (upstream of S2L and S2R) through the downstream region (near S2L and S3R), and the sensor (S1L-S3L and S1R-S3R)  is configured to detect, in the set region (near S1L and S1R), the medium (F) supported by the set guide (including 1 and 51).
Regarding claim 3, Figs. 1-2 and 17(a) show that the sensor lines (Fig. 17(a)) are so located as to nip the feeding section (including 6 and 7) between the sensor lines (Fig. 17(a)) in the width direction (left or right in Fig. 17(a)). 
Regarding claim 5, as best understood, Figs. 1-2 and 17(a) show that two or more of the above sensors (S1L-S3L and S1R-S3R) are provided in each region. 
Regarding claim 6, as best understood, Figs. 1-2 and 17(a) show an end sensor (e.g., 32) configured to detect the medium at a position downstream of the downstream region (near S3L and S3R) in the feeding direction, wherein when the end sensor (32) is 
Regarding claim 7, as best understood, Figs. 1-2 and 17(a) show an end sensor (e.g., 33) configured to detect the medium (F) at a position downstream of the downstream region (near S3L and S3R) in the feeding direction, wherein when the end sensor (33) is switched from a state where the end sensor (33) detects the medium (F) to a state where the end sensor (32) does not detect the medium (F), the medium feeding device (including 6 and 7) comes to be in a first mode (stopped) in a case in which the sensors (S3L and S3R) in the downstream region (near S3L and S3R) do not detect the medium (F), comes to be in a second mode (turned on) in a case in which part of the sensors (S3L and S3R) in the downstream region (near S3L and S3R) detects the medium (F), and comes to be in a third mode (skew correcting mode) in a case in which all of the sensors (S3L and S3R) in the downstream region (near S3L and S3R) detect the medium (F), the second mode (turned on) is a mode in which separating power of the separation roller (7) that causes the medium (F) to be . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP’703 as applied to claim 1 above, and further in view of U.S. Patent No. 8,585,050 (Syracuse et al.) (hereinafter “Syracuse”).  With regard to claim 4, JP’703 teaches all of the limitations of this claim, except for a multi-feed sensor, as claimed.
Syracuse shows that it is well-known in the art to provide a medium feeding device (Fig. 1) with a multi-feed sensor (including 115, 111, 109 and 113) configured to detect multi-feeding of media (103) fed by a feeding section (including 105 and 105), for the purpose of detecting multiple feeding of sheets.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide apparatus JP’703 with a multi-feed sensor, for the purpose of detecting multiple feeding of sheets, as taught by Syracuse.  Syracuse shows that the multi-feed sensor (including 115, 111, 109 and 113) is located downstream of the feeding section (including 105 and 105) and also downstream of transport rollers (107 and 107).  Also, Figs. 2 and 17(a) of JP’703 show the sensor lines (Fig. 17(a)) upstream of transport rollers (17 and 18).  As such, providing the apparatus of JP’703 with a multi-feed sensor, in a manner as taught by Syracuse, results the multi-feed sensor being located downstream of the transport rollers that are downstream of the sensor lines.  As such, the sensor lines would be located upstream of the multi-feed sensor in the feeding direction, as claimed. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658